Per curiam.
In Supreme Court Case No. S94Y1631, the State Bar of Georgia issued a Notice of Discipline against Josephine M. Plunkett recommending that she be disbarred. The Notice of Discipline found that Plunkett violated Standards 3 (engaging in illegal professional conduct involving moral turpitude), 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to deliver funds to a client), 63 (failing to promptly render appropriate accounts to a client regarding funds), 65 (failing to account for trust property), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). The Notice was based upon a client grievance which alleged that Plunkett induced the client and a partner to enter into a financial agreement knowing that the representations made in the agreement were false. The client and his partner lost in excess of $150,000. The Notice of Discipline was served upon Plunkett and she *836has failed to file a Notice of Rejection.
Decided January 17, 1995.
William P. Smith III, General Counsel State Bar, Jenny K. Mittleman, Senior Assistant General Counsel State Bar, for State Bar of Georgia.
In Supreme Court Case No. S95Y0315, the State Bar of Georgia issued a formal complaint against Plunkett, asserting that she violated Standards 3 (described above), 4 (described above), 33 (entering into a business transaction with a client where the attorney has differing interests therein), and 45 (described above). The formal complaint was based upon a client grievance which alleged that Plunkett induced a corporation to enter into a financial agreement knowing that the representations made in the agreement were false. The corporation lost $500,000. Plunkett failed to respond to the complaint. Upon the State Bar’s motion for default, the special master recommended that Plunkett be disbarred. The review panel agrees and recommends that this Court disbar Plunkett accordingly.
Upon consideration of the records in these cases, it is hereby ordered that Josephine M. Plunkett is disbarred from the practice of law in the State of Georgia. She is reminded of her duties under Bar Rule 4-219 (c) to timely notify all clients of her inability to represent them, to take all actions necessary to protect the interests of her clients, and to certify to this Court that she has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.